Name: 98/678/EC: Council Decision of 9 November 1998 on the provisional application of the Agreement between the European Community and the Lao People's Democratic Republic on trade in textile products
 Type: Decision
 Subject Matter: international trade;  European construction;  Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: 1998-11-30

 Avis juridique important|31998D067898/678/EC: Council Decision of 9 November 1998 on the provisional application of the Agreement between the European Community and the Lao People's Democratic Republic on trade in textile products Official Journal L 321 , 30/11/1998 P. 0041 - 0082COUNCIL DECISION of 9 November 1998 on the provisional application of the Agreement between the European Community and the Lao People's Democratic Republic on trade in textile products (98/678/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with Article 228(2), first sentence, thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the European Community an Agreement between the European Community and the Lao People's Democratic Republic on trade in textile products, initialled on 16 June 1998;Whereas this Agreement should be applied on a provisional basis from 1 December 1998 pending the completion of the procedures for its conclusion, subject to reciprocal provisional application by the Lao People's Democratic Republic,HAS DECIDED AS FOLLOWS:Sole ArticleThe Agreement between the European Community and the Lao People's Democratic Republic on trade in textile products shall be applied on a provisional basis from 1 December 1998 pending the completion of the procedures for its conclusion, subject to reciprocal provisional application by the Lao People's Democratic Republic.The text of the Agreement is attached hereto.Done at Brussels, 9 November 1998.For the CouncilThe PresidentW. SCHÃ SSEL